                   Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 1 of 21



AO 106 (Rev. 04/10) Application for a Search Warrant                                                                 u.
                                                                                                                              ..
                                                                                                                          FILED
                                                                                                                              ,

                                      UNITED STATES DISTRlCT COURT
                                                                                                                AUG 28 2020
                                                                   for the
                                                                                                            C 1l e
                                                                                                            By   •
                                                                                                                   ~-
                                                                                                                    .ct Court
                                                            District of Kansas
                                                                                                                            Deputy Clerk

             In the Matter of the Search of                          )
         (Briefly describe the property to be searched
          or lilentljj, the person by name and address)
                                                                     )
                                                                     )           Case No.   btO - rn -Lo\~~ ,o ,_ KG-G-
         the premises and devices located at                         )
   1331 WEST 5oth STREET SOUTH, WICHITA, KS                          )
         as further described in Attachment A                         )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search wan-ant and state under
penalty of perjury that I have reason to believe that on the following person or property (identljj, the person or describe the
property to be searched and give its location):
  See Attachment A
located in the - - - - - - - - District of - - - - -Kansas
                                                     - - - - - - - , there is now concealed (identify the
person or describe the property lo be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                0 evidence of a crime;
                0 contraband, fruits of crime, or other items illegally possessed;
                0 property designed for use, intended for use, or used in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                         Offense Description
        18 U.S.C. 2252/2252A                      Transportation, Distribution, Receipt, Possession of Child Pornography



          The application is based on these facts:
        See Attached Affidavit of Probable Cause.

          itf Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet




                                                                                            Printed name and title
                 ¾\t2..if0 ~ t cc.LL"-
sworn to before me an@ eigt..ed in my preSettet,,._


Date:     '?f /-z. !:i' 1-zo       2-o

City and state: _W_ic_hi_ta~,_K_S_ _ _ _ _ _ __                           Th Honorable Kenneth G. Gale, US Magistrate Judge
                                                                                            Printed name and title
      Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 2 of 21



                                                                                                   /l,,_~/t.~
                                                                                                   Oi,tt,Di.,,,.c;:l)
                                                                                                          <to,R!,c-.
                                                                                        41/s                    ...,,
                                                                                                     8
                                                                                   ff~,
                                                                                     ·D lO;g
                                                                                                "ll'ctc
                                                                                                   a%·,
                UNITED STATES DISTRICT COURT                                                         %,1y%1r
                                               for the
                                         District of Kansas
 IN THE IvIATTER OF THE SEARCH OF:                                                                                      I
 THE RESIDENCE AND DEVICES AT
 1331 WEST 50th STREET SOUTH
 WICHITA, KS 67217
 as further described in Attachment A
                                                      Case No.   ~o- YYl- la l lf5-ot ~ K&G:-                           II
                                                                                                                        l


                                                                                                                        I
                            AFFIDAVIT IN SUPPORT OF AN
                        APPLICATION FOR A SEARCH WARRANT
                                                                                                                        I
                                                                                                                        'j
                                                                                                                        I
        I, Ian D. Ensley, being first duly sworn, hereby depose and state as follows:                                   I
                      INTRODUCTION AND AGENT BACKGROUND                                                                 II
        1.     I make this affidavit in support of an application for a warrant to search the
                                                                                                                        II
PREMISES lmown as 1331 W 50th ST S, WICIDTA, KS, 67217, hereinafter "RESIDENCE,"                                        '
                                                                                                                        I




further described in Attachment A, for the things described in Attachment B.

        2.     I am a Special Agent with the Federal Bureau of Investigation, and have been

since January, 2019. As a Special Agent of the FBI, I am authorized to investigate violations of

laws of the United States, and I am a law enforcement officer with authority to execute arrest and

search warrants under the authority of the United States, including violations of Title 18, United

States Code § § 2252 and 2252A. I have participated in a wide variety of criminal investigations,

to include violent crime, crimes against children, major theft, and other federal crimes. I have

participated in the preparation and execution of search warrants, including, but not limited to,

those involving the sexual exploitation of minors and certain activities relating to material

constituting or containing child pornography.
     Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 3 of 21




       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                                       PROBABLE CAUSE

       4.      In February, 2020, Kik submitted CyberTipline Repmt 64183506 to the National

Center for Missing and Exploited Children. The report was submitted concerning seven uploaded

files that appears to be apparent child pornography used in Kile Messenger . Kik provided the

following information regarding the account:

       Email Address: earlhousel33 l@gmail.com
       Screen/User Name: pearlsludge83
       ESP User ID: pearlsludge83_oyw
       IP Address: 107.77.172.133

       5.      Detective James R Pearman, Wichita Police Depa1tment #2111, reviewed the

videos and image provided by Kik Messenger, upon confirmation that a Kik Messenger staff

member had also reviewed the image prior to their submission to NCMEC, which included:

            a. Filename: 30d0f491-b772-4cc6-83b8-962a0425fcf7 .mp4

                   1.   Description: A female believed to be under the age of 14, laying on her
                        back. A nude adult male is straddled over her placing his penis on her lips
                        while he masturbates and she performs oral sex. The video is
                        approximately 16 seconds in length.

                  ii. According to Cyber Tip# 64183506, the video was uploaded to Kik
                      Messengeron02-06-2020 at 18:57:28 UTCfromIP 107.77.172.133.

            b. Filename: e7b45dfl-l 737-41f8-86c8-7026b38c95f2.mp4

                   i. Description: A female believed to be under the age of 14, sitting on a bed.
                      The female then uses a pink toothbrush to rub the outside of her vagina




                                                 2
Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 4 of 21




                and anus. The female also uses the handle of the toothbrush to penetrate
                her anus. The video is approximately 1 minute and 54 seconds in length.

           ii. According to Cyber Tip# 64183506, the video was uploaded to Kik
               Messenger on 02-05-2020 at 06:05:49 UTC from IP 107.77.172.69.

    c. Filename: 7e9a10b9-3dce-40a4-834b-ccfdfl4fdc7c.mp4

           i. Description: A female believed to be under the age of 10. The female
              performs oral sex on an adult male. The video is approximately 1 minute
              and 23 seconds in length.

          11.   According to Cyber Tip# 64183506, the video was uploaded to Kik
                Messenger on 02-05-2020 at 06:04:40 UTC from IP 107.77.172.69.

    d. Filename: bcb95b3a-4e0c-4eba-92b5-4d623 l e387 44.mp4

           1.   Description: A female believed to be under the age of 10 wearing pink and
                white striped underwear with a shirt depicting a Disney type character.
                The female is laying on her back with the underwear pulled to the side and
                an adult male having vaginal sex with her. The video is approximately 16
                seconds in length.

          ii. According to Cyber Tip# 64183506, the video was uploaded to Kik
              Messenger on 02-05-2020 at 06: 12:09 UTC from IP 107. 77.172.69.

    e. Filename: 22325e 10-7c9c-4feb-99ce-31 cl df0f02c8.mp4

           1.   Description: A female believed to be under the age of 16 totally nude.
                The female poses in different positions showing her vagina and breasts.
                The camera zooms in on her vagina on 2 separate occasions. The video is
                approximately 58 seconds in length.

          ii. According to Cyber Tip# 64183506, the video was uploaded to Kik
              Messenger on 02-05-2020 at 06:12:35 UTC from IP 107.77.172.69.

   f. Filename: 8b76fbd3-0585-4878-a77e-67f4d14f9bl9.mp4

           1.   Description: A female believed to be under the age of 16. The female is
                fully clothed and performing oral sex on an adult male. The video is
                approximately 20 seconds in length.



                                         3
      Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 5 of 21




                   ii. According to Cyber Tip# 64183506, the video was uploaded to Kik
                       Messenger on 02-05-2020 at 05:49:29 UTC from IP 107.77.172.69.

             g. Filename: 18bf4379-5cb 1-4cb 1-b3da-2fe58a22a4d7 .jpg

                    i. Description: A photograph depicting a female believed to be under the age
                       of 10, fully nude, on her hands and knees exposing her vagina.

                   ii. According to Cyber Tip# 64183506, the video was uploaded to Kik
                       Messenger 02-05-2020 at 06:00:34 UTC from IP 107.77.172.69.

        6.      On March 27, 2020, the FBI subpoenaed Google for subscriber information about

earlhousel331@gmail.com. On March 27, 2020, Google provided the following information:

       Google Account ID: 627512798717
       Name: Patrick Earl
       E-Mail: earlliousel33l@gmail.com
       Recovery SMS: 316-214-0607

       7.       On April 2, 2020, the FBI served a subpoena to AT&T Compliance seeking

infonnation regarding telephone number 316-214-0607. On April 2, 2020 AT&T responded with

the following information:

       Name: Patrick Earl
       User Address: 1331 W. 50 th Street S, Wichita, KS, 67217
       Service Start Date: 10/21/2018

(The above address is the target RESIDENCE, described in Attachment A.)

       8.      In April 2020, an Online Covert Employee (OCE) with the Federal Bureau of

Investigation (FBI) initiated a proactive undercover investigation utilizing Kik. The OCE entered

numerous public groups that reflected an apparent interest in child sex abuse materials. For

example, in one such group (Group 1), members of the group shared multiple images and videos




                                                4
       Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 6 of 21




of child sex abuse material. As a member of Group 1, identified as usemame: btmstrpat, was a         i
user with access to the images shared as part of the group and also shared images to the group, as   t
                                                                                                     l
outline below.                                                                                       i


                                                                                                     I
        9.       In May, 2020, User btmstrpat shared two videos of child sex abuse material with

through Group 1, while the OCE was present. One video appears to depict a nude prepubescent          j

                                                                                                     !
female approximately 6 to 9 years of age appearing to masturbate into the camera. The second         I
video appears to depict a pubescent female approximately 14 to 16 years_ of age wearing a white

tank top and blue jeans. The female then takes off her blue jeans and appears to masturbate in
                                                                                                     I
front of the camera.

        10.      On May 28, 2020, the FBI served a subpoena to Kik Interactive Inc., Law

Enforcement Operations, 420 Weber Street North, Suite 1, Waterloo, Ontario, Canada,

requesting subscriber information for Kile Usemarne: btrnstrpat. On June 25, 2020, Kik provided

the following information:

       Name: Rick Hearl
       Last Name: pear1sludge83@gmail.com
       Ip Address: 104.178.118.144

       11.       Notably, the "pearlsludge83" nomenclature in the Gmail account is the same

screennarne as reported in CyberTipline Report 64183506, suggesting connection between the

two.

       12.       On June 30, 2020, the FBI served a subpoena to AT&T, Global Legal Demands

Center, 11760 Highway 1, Suite 600, North Palm Beach, FL, requesting subscriber information




                                                 5
     Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 7 of 21




for IP address: 104.178.118.144. On July 2, 2020, AT&T responded with the following

information:

       Name: Patrick Earl
       Address: 1331 W 50th ST S, Wichita, KS, 67217
       Email: btmstrpat@gmail.com
       Telephone Number: 316-871-2660

        13.    Open source checks reveal Patrick Wayne Earl resides at 1331 W 50th ST S,

Wichita, KS, 67217. Property ownership records for RESIDENCE indicate an owner of

PATRICK EARL, purchased in April, 2013.

       14.     On August 14, 2020, the author accessed the Sedgwick County Propeity and Tax

records for 1331 W 50th ST South, Wichita, Kansas, 67217 and confirmed the property owner

was listed as PATRICK EARL.

       15.     On August 14, 2020, a physical surveillance of the RESIDENCE identified a

White in color Ford Crown Victoria bearing Kansas license plate 672 MRS, the vehicle is

registered to PATRICK WAYNE EARL.

       16.     On August 19, 2020, physical surveillance of the RESIDENCE identified a gold

in color GMC Sonoma with a truck bed cover, bearing Kansas License plate 633 MCA, the

vehicle is registered to PATRICK WAYNE EARL. The vehicle was also observed on August 18,

2020 at EARL's place of employment.

       17.     During physical surveillance of the residence a fixed security camera was present

above the east window of the home. The camera was pointed in the direction of the detached

garage indicating there may be items of value stored within the detached garage.


                                                6
       Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 8 of 21




                 CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

          18.      From my h·aining and experience, I know that individuals who are interested in

the sexual exploitation of children will frequently use child pornography to satiate their prurient

sexual desires. I know that these individuals will frequently use or access their child pornography

in private, either in their own home or within secure areas of a home, including workshops,

garages. If privacy is not able to be accomplished at the residence, these individuals may seek a

secluded place in their car to access their child pornography- this is made easier by the use of

mobile devices and the proliferation of free or unsecured wi-fi. 1 While evidence of child

pornography activities is often found on devices within the residential area of such individual's

home, it would not be uncommon to find evidence of those same activities within the

individual's car or garage/workshop. 2

         19.      From my training and experience, I also know that individuals who are interested

in the sexual exploitation of children will often seek out other likeminded individuals, for the

purposes of normalizing their interest, discussing historical or planned child sexual abuse, and/or

advertising the trade of child pornography.



1This activity is commonly referred to as "wardriving." Online definitions of this activity are available at
https://en.wikipedia.org/wiki/Wardriving and https://www.mcafee.com/blogs/consumer/identity-
protection/wardriving/.

2
  See, e.g., United States v. Marshall Seitter, District of Kansas (Wichita) case 6: l 7-CR-10041-JTM (where child
pornography was found on a harddrive in defendant's car and device from his workspace); United States v. Michael
Paul Mwphy, District of Kansas (Wichita) case 6: 19-CR-l 0041-JWB (where child pornography was found in
defendant's truck).




                                                           7
       Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 9 of 21




         20.      From my training and experience, I know that individuals who are interested in

the sexual exploitation of children will frequently utilize digital devices to access the intemet to

seek, obtain, and traffic in child pornography, and that the device(s) used by such individuals

will retain evidence and artifacts of such activity. I also lmow that individuals who are interested

in the sexual exploitation of children will protect and retain child pornography for long periods

of time. 3 Typically, the individual will keep the device(s) close-by, in part for immediate access

for sexual gratification and to maintain secure control over the contraband material.

         21.      From my training and experience, I know that individuals who engage in

communications with other individuals relating to the sexual exploitation of children will

frequently retain information about these contacts, which can be used later to obtain access to

other groups or forums relating to child pornography, or for exchanging additional child

pornography.

         22.      Because both of the accounts involved in the uploading or transmission of child

pornography are associated with the target address, I believe the user of the accounts is likely the



3
  See United States v. Shields. 458 F.3d 269, 279 (3d Cir. 2006) (noting nine month delay in applying for search
warrant would not have supported staleness challenge due to context of child pomography offender behavior along
with evidence of continuing offenses); United States v. Schesso, 730 F.3d 1040 (9th Cir. 2013) (finding delay of20
months did not render probable cause stale in context of investigation); see also United States v. Allen, 625 F.3d
830, 842-43 (5th Cir.2010) (holding that an 1 8-month delay between when defendant sent child pornography images
through a peer-to-peer networking site and issuance of a search warrant did not render the information stale); United
States v. Morales-Aldahondo, 524 F.3d 115, 117-19 (1 st Cir.2008) ( concluding that the passage of over three years
since the acquisition of information that defendant's brother, who shared defendant's residence, had purchased access
to various child pornography websites, did not render that information stale),




                                                         8
     Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 10 of 21


                                                                                                      l
                                                                                                      I
                                                                                                      I
                                                                                                      I
                                                                                                      t
same individuals and is located at the target address. Further, I believe that the user evinces the   Il
qualities associated with child pornographers, outlined above. In this instance, to post the child
                                                                                                      lI
                                                                                                      ~

pornography observed by Law Enforcement over the Kik Application, the user had to first seek
                                                                                                      I
out the child pornography and exert control over it. The above facts also indicate that the user of
                                                                                                      !I
Kik at the target address has created more than one Kik account to distribute child pornography       !
                                                                                                      l
via the social media network. Because of the user's operation of multiple social media accounts

to distribute previously obtained child pornography, I believe the user evinces characteristics

common to child pornographers, including retaining child pornography for long periods and on

multiple devices. I expect the device(s) used by operator of the accounts described above have

previously (and will probably still contain, as discussed below) additional child pornography,

links to child pornography websites, or artifacts showing access to child pornography. I further

expect the device(s) used by or in the possession of the user will probably contain evidence of

communications, or attempts to communicate, with other individuals interested in the sexual .

exploitation of children, i.e., child pornographers.

                                      TECHNICAL TERMS

       23.      Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. IP Address: The Internet Protocol address (or simply "IP address") is a unique
                numeric address used by computers on the Internet. An IP address looks like a
                series of four numbers, each in the range 0-255, separated by periods (e.g.,
                121.56.97.178). Every computer attached to the Internet must be assigned an IP
                address so that Internet traffic sent from and directed to that computer may be
                directed properly from its source to its destination. Most Internet service



                                                  9
    Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 11 of 21




                 providers control a range of IP addresses. Some computers have static-that is,
                 long-term-IP addresses, while other computers have dynamic-that is,
                 frequently changed-IP addresses.

             b. lntemet: The lnternet is a global network of computers and other electronic
                devices that communicate with each other. Due to the structure of the lnternet,
                connections between devices on the Internet often cross state and international
                borders, even when the devices communicating with each other are in the same
                state.

             c. Storage medium: A storage medium is any physical object upon which computer
                data can be recorded. Examples include hard disks, RAM, floppy disks, flash
                memory, CD-ROMs, and other magnetic or optical media.

        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       24.      As described above and in Attachment B, this application seeks permission to

search for records that might be found on the RESIDENCE, as described in Attachment A, in

whatever form they are found. One form in which the records might be found is data stored on a

computer's hard drive or other storage media. Thus, the wan-ant applied for would authorize the

seizure of electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

       25.      Probable cause. I submit that if a computer or storage medium is found on the

RESIDENCE, there is probable cause to believe those records will be stored on that computer or

storage medium, for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that computer files or
                remnants of such files can be recovered months or even years after they have been
                downloaded onto a storage medium, deleted, or viewed via the lntemet.
                Electronic files downloaded to a storage medium can be stored for years at little
                or no cost. Even when files have been deleted, they can be recovered months or
                years later using forensic tools. This is so because when a person "deletes" a file


                                                 10
     Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 12 of 21




                 on a computer, the data contained in the file does not actually disappear; rather,
                 that data remains on the storage medium until it is overwritten by new data.

             b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
                slack space-that is, in space on the storage medium that is not currently being
                used by an active file-for long periods of time before they are overwritten. In
                addition, a computer's operating system may also keep a record of deleted data in
                a "swap" or "recovery" file.

             c. Wholly apart from user-generated files, computer storage media-in particular,
                computers' internal hard drives-contain electronic evidence of how a computer
                has been used, what it has been used for, and who has used it. To give a few
                examples, this forensic evidence can take the form of operating system
                configurations, artifacts from operating system or application operation, file
                system data structures, and virtual memory "swap" or paging files. Computer
                users typically do not erase or delete this evidence, because special software is
                typically required for that task. However, it is technically possible to delete this
                information.

             d. Similarly, files that have been viewed via the Internet are sometimes
                automatically downloaded into a temporary Internet directory or "cache."

       26.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

RESIDENCE because:

             a. Data on the storage medium can provide evidence of a file that was once on the
                storage medium but has since been deleted or edited, or of a deleted portion of a
                file (such as a paragraph that has been deleted from a word processing file).
                Vhtual memory paging systems can leave traces of information on the storage
                medium that show what tasks and processes were recently active. Web browsers,
                e-mail programs, and chat programs store configuration information on the



                                                  11
Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 13 of 21




       storage medium that can reveal information such as online nicknames and
       passwords. Operating systems can record additional information, such as the
       attachment of peripherals, the attachment of USB flash storage devices or other
       external storage media, and the times the computer was in use. Computer file
       systems can record information about the dates files were created and the
       sequence in which they were created, although this information can later be
       falsified.

    b. As explained herein, information stored within a computer and other electronic
       storage media may provide crucial evidence of the "who, what, why, when,
       where, and how" of the criminal conduct under investigation, thus enabling the
       United States to establish and prove each element or alternatively, to exclude the
       innocent from further suspicion. In my training and experience, information
       stored within a computer or storage media (e.g., registry information,
       communications, images and movies, transactional information, records of
       session times and durations, internet history, and anti-virus, spyware, and
       malware detection programs) can indicate who has used or controlled the
       computer or storage media. This "user attribution" evidence is analogous to the
       search for "indicia of occupancy" while executing a search wan-ant at a residence.
       The existence or absence of anti-virus, spyware, and malware detection programs
       may indicate whether the computer was remotely accessed, thus inculpating or
       exculpating the computer owner. Further, computer and storage media activity
       can indicate how and when the computer or storage media was accessed or used.
       For example, as described herein, computers typically contain information that
       log: computer user account session times and durations, computer activity
       associated with user accounts, electronic storage media that connected with the
       computer, and the IP addresses through which the computer accessed networks
       and the internet. Such information allows investigators to understand the
       chronological context of computer or electronic storage media access, use, and
       events relating to the crime under investigation. Additionally, some information
       stored within a computer or electronic storage media may provide crucial
       evidence relating to the physical location of other evidence and the suspect. For
       example, images stored on a computer may both show a particular location and
       have geolocation information incorporated into its file data. Such file data
       typically also contains information indicating when the file or image was created.
       The existence of such image files, along with external device connection logs,
       may also indicate the presence of additional electronic storage media (e.g., a
       digital camera or cellular phone with an incorporated camera). The geographic
       and timeline information described herein may either inculpate or exculpate the
       computer user. Last, information stored within a computer may provide relevant



                                       12
     Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 14 of 21




                insight into the computer user's state of mind as it relates to the offense under
                investigation. For example, information within the computer may indicate the
                owner's motive and intent to commit a crime (e.g., internet searches indicating
                criminal planning), or consciousness of guilt (e.g., running a "wiping" program to
                destroy evidence on the computer or password protecting/encrypting such
                evidence in an effort to conceal it from law enforcement).

             c. A person with appropriate familiarity with how a computer works can, after
                examining this forensic evidence in its proper context, draw conclusions about
                how computers were used, the purpose of their use, who used them, and when.

             d. The process of identifying the exact files, blocks, registry entries, logs, or other
                forms of forensic evidence on a storage medium that are necessary to draw an
                accurate conclusion is a dynamic process. While it is possible to specify in
                advance the records to be sought, computer evidence is not always data that can
                be merely reviewed by a review team and passed along to investigators. Whether
                data stored on a computer is evidence may depend on other information stored on
                the computer and the application of knowledge about how a computer behaves.
                Therefore, contextual information necessary to understand other evidence also
                falls within the scope of the warrant.

             e. Further, in finding evidence of how a computer was used, the purpose of its use,
                who used it, and when, sometimes it is necessary to establish that a particular
                thing is not present on a storage medium. For example, the presence or absence
                of counter-forensic programs or anti-virus programs (and associated data) may be
                relevant to establishing the user's intent.

       27.      Necessity of seizing or copying entire computers or storage media. In most cases,

a thorough search of a RESIDENCE for information that might be stored on storage media often

requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the RESIDENCE, it is sometimes possible to

make an image copy of storage media. Generally speaking, imaging is the taking of a complete

electronic picture of the computer's data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded



                                                 13
    Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 15 of 21




on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

             a. The time required for an examination. As noted above, not all evidence takes the
                fom1 of documents and files that can be easily viewed on site. Analyzing
                evidence of how a computer has been used, what it has been used for, and who
                has used it requires considerable time, and talcing that much time on RESIDENCE
                could be unreasonable. As explained above, because the warrant calls for forensic
                electronic evidence, it is exceedingly likely that it will be necessary to thoroughly
                examine storage media to obtain evidence, Storage media can store a large
                volume of information. Reviewing that information for things described in the
                warrant can take weeks or months, depending on the volume of data stored, and
                would be impractical and invasive to attempt on-site.

             b. Technical requirements. Computers can be configured in several different ways,
                featuring a variety of different operating systems, application software, and
                configurations. Therefore, searching them sometimes requires tools or knowledge
                that might not be present on the search site. The vast array of computer hardware
                and software available makes it difficult to know before a search what tools or
                knowledge will be required to analyze the system and its data on the
                RESIDENCE. However, taking the storage media off-site and reviewing it in a
                controlled environment will allow its examination with the proper tools and
                knowledge.

             c. Variety of forms of electronic media. Records sought under this warrant could be
                stored in a variety of storage media formats that may require off-site reviewing
                with specialized forensic tools.

       28.      Nature of examination. Based on the foregoing, and consistent with Rule

4l(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted




                                                 14
    Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 16 of 21




scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.
                                                                                                     I
                                                                                                     !
       29.      Because several people share the RESIDENCE as a residence, it is possible that       l
                                                                                                     I
                                                                                                     I
the RESIDENCE will contain storage media that are predominantly used, and perhaps owned, by

persons who are not suspected of a crime. If it is nonetheless determined that that it is possible
                                                                                                     I
that the things described in this warrant could be found on any of those computers or storage

media, the warrant applied for would permit the seizure and review of those items as well.

                                   REQUEST FOR SEALING

       30.     It is respectfully requested that this Court issue an order sealing, until further

order of the Comt, all papers submitted in suppo1t of this application, including the application

and search warrant. I believe that sealing this document is necessary because the items and

information to be seized are relevant to an ongoing investigation into the criminal organizations

as not all of the targets of this investigation will be searched at this time. Based upon my

training and experience, I have learned that online criminals actively search for criminal

affidavits and search warrants via the Internet, and disseminate them to other online criminals as

they deem appropriate, i.e., post them publicly online through the carding forums. Premature

disclosure of the contents of this affidavit and related documents may have a significant and

negative impact on the continuing investigation and may severely jeopardize its effectiveness.




                                                 15
      Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 17 of 21




                                          CONCLUSION

       31.     I submit that this affidavit supports probable cause to believe that the

RESIDENCE located at 1331 W 50th ST S, Wichita, KS and described in Attaclnnent A does

contain evidence of violations of 18 U.S.C. § 2252 and 2252A and therefore respectfully request

that this Court issue a search warrant for the search of the premises and devices located at 13 31

W 50th ST S, Wichita, Kansas, being more specifically described in Attaclnnent A which

incorporated by reference as if fully set forth herein, authorizing the seizure and search of the

items described in Attachment B herein.

                                                      Respectfully submitted,



                                                  ~/
                                                   =  IAN D. ENSLEY
                                                      Special Agent
                                  _I                  Federal Bureau oflnvestigation
                              1
                                                            t ._
                            --rue i:>h""- L<.<. ll,----. 8:: ZR:
                         worn to before m on                                    ,2020.

       KE    THG. GALE
       UNIT D STATES MAGISTRATE WDGE




                                                 16
     Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 18 of 21




                                       ATTACHMENT A

                                     Property to be searched

       The property to be searched is 1331 W 50th ST S, WICIDTA, KS, 67217, further

described as follows:

A single story 3 bedroom, 1 bathroom ranch style residence with approximately 1400 square
feet. The home is white in color with a grey roof. The home contains a covered front entryway.
The home has three windows on the south side of the home. A two car detached garage
approximately 24 feet by 20 feet is constructed to the east of the home, the garage is similarly
sided. A chain link fence connects the house and garage. Recent photographs of the residence
are attached.




This warrant also authorizes the search of a white in color Ford Crown Victoria bearing Kansas
license plate 672 MRS, registered to PATRICK WAYNE EARL, and a gold in color GMC
Sonoma with a truck bed cover, bearing Kansas License plate 633 MCA, registered to PATRICK
WAYNE EARL, located at the RESIDENCE.
     Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 19 of 21




                                        ATTACHMENT B

                                        Property to be seized

        1.       Any and all child pornography (as defined in 18 U.S.C. § 2256(8)), visual

depictions of minors engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2), in

any format or medium, including computer files, prints, negatives, drawings, and paintings.

        2.      Any and all child erotica, in any format or medium, including documents,

writings, and images or videos of children that do not qualify as child pornography but evince a

sexual interest in children.

        3.      Any and all computer devices (including desktops, laptops, tablets, smartphones,

as well as the hardware, peripherals, software, computer related documentation, passwords and

data security devices, and storage devices), including the software or programs or applications

contained therein, that may be or are used to:

             a. distribute, receive, possess or access child pornography or visual depictions of

                minors engaged in sexually explicit conduct;

             b. seek, obtain, store, or record information pertaining to the sexual exploitation of

                children or otherwise relate to an interest in child pornography, visual depictions

                of minors engaged in sexually explicit conduct, child erotica, or the sexual

                exploitation of children;

             c. communicate with any other person regarding child pornography, visual

                depictions of minors engaged in sexually explicit conduct, child erotica, or the

                sexual exploitation of children; and any and all data or information on the device
     Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 20 of 21




               which may relate to subparagraphs 3a, 3b, and 3c, including data or information

               that may reveal indicia of ownership, access, or use.

        4.     Any and all notes, documents, records, correspondence, in any format and

medium (including, but not limited to, envelopes, letters, papers, diaries, manifestos, manuals,

email messages, chat logs and electronic messages, and handwritten notes) pertaining to child

pornography, visual depictions of minors engaged in sexually explicit conduct, child erotica, or

the sexual exploitation of children, and to include any and all data or records that may reveal

indicia of creation, use, or ownership of the notes, documents, records, or correspondence.

        5.     Any and all cameras, film, videotapes or other photographic equipment, which

may be used to contain, create or duplicate child pornography, visual depictions of minors

engaged in sexually explicit conduct, or child erotica.

       6.      Any and all documents, records, or correspondence, in any format or medium

(including, but not limited to, envelopes, letters, papers, email messages, chat logs and electronic

messages, and other digital data files), pertaining to occupancy or ownership of the RESIDENCE

described above, including, but not limited to, rental or lease agreements, mortgage documents,

rental or lease payments, utility and telephone bills, mail envelopes, or addressed

correspondence.

       7.      Any and all records, documents, invoices and materials, in any format or medium

(including, but not limited to, envelopes, letters, papers, email messages, chat logs and electronic

messages, and other digital data files) that concern any accounts with an Internet Service

Provider.


                                                 2
     Case 6:20-mj-06118-KGG Document 1 Filed 08/28/20 Page 21 of 21




        8.     Any and all records, documents, invoices and materials, in any format or medium

(including, but not limited to, envelopes, letters, papers, email messages, chat logs and electronic

messages, and other digital data files) that concern online storage or other remote computer

storage, including, but not limited to, software used to access such online storage or remote

computer storage, user logs or archived data that show connection to such online storage or

remote computer storage, and user logins and passwords for such online storage or remote

computer storage.

       9.      Any and all records, documents, invoices and materials, in any format or medium

(including, but not limited to, envelopes, letters, papers, email messages, chat logs and electronic

messages, and other digital data files) that concern encryption, deletion, or destruction of

evidence.

       10.     Any and all visual depictions of minors that may assist in the identification of

minors depicted in images of child erotica or child pornography.




                                                 3
